Massey-Hughes v Massey (2022 NY Slip Op 01727)





Massey-Hughes v Massey


2022 NY Slip Op 01727


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: LINDLEY, J.P., NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (985/21) CA 21-00255.

[*1]JACQUELINE MASSEY-HUGHES, KELLY ATKINS AND CHRISTINE MASSEY, PLAINTIFFS-APPELLANTS-RESPONDENTS,
vSHAWN MASSEY, INDIVIDUALLY, AS TRUSTEE OF THE EDWARD J. MASSEY, JR. TRUST, AS EXECUTOR OF THE ESTATE OF EDWARD J. MASSEY, JR., DECEASED, AND MASSEY'S FURNITURE BARN, INC., DEFENDANTS-RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.